Citation Nr: 1612773	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease, to include as secondary to residuals of radical prostatectomy with erectile dysfunction.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Salt Lake City, Utah that denied an evaluation in excess of 50 percent for PTSD with adjustment disorder, and denied service connection for Peyronie's disease, to include as secondary to service-connected disability.  The Veteran resides within the jurisdiction of the San Diego, California RO.

The Board observes that in correspondence dated and received in September 2014, the appellant requests entitlement to special monthly compensation at the housebound rate due to service-connected disability.  This matter is not properly before the Board for appellate review and it is referred to the RO for an appropriate response.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD with adjustment disorder include depression, are more severely disabling than reflected by the currently assigned disability evaluation, and warrant a higher rating.  Review of the record reflects that the appellant was last afforded a VA examination for psychiatric compensation purposes in July 2011.  Since it has been almost five years since the appellant was examined in this regard, he should be afforded a current psychiatric status examination.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2015); Proscelle v. Derwinski, 2 Vet.App. 629632 (1992). 

The Veteran maintains that he has Peyronie's disease that is related to service-connected residuals of radical prostatectomy with erectile dysfunction.  Review of the record discloses that the appellant was afforded a genitourinary compensation examination in July 2011 whereupon the examiner opined that Peyronie's disease was not caused by or related to radical prostatectomy or prostate cancer.  However, no opinion was provided as to whether Peyronie's disease is aggravated or made chronically worse by the service-connected residuals of radical prostatectomy. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In correspondence dated in July 2011, the appellant stated that the condition had been aggravated by the service-connected prostate disorder.  He also submitted clinical authority that was received in April 2013 in which it was noted that Peyronie's disease could develop in a small percentage of men who underwent radical prostatectomy, thus contradicting to some extent the conclusion of the VA examiner in 2011.  .As such, further development of this matter is warranted to resolve any conflict and to address the cited deficiency.  The appellant should thus be scheduled for an examination by a physician who is a genitourinary specialist.

Additionally, the record shows that the appellant received continuing VA outpatient treatment after prostate surgery in 2004.  However, there is a more than a four-year gap in the clinical data between May 2006 and January 2011.  There are no VA outpatient records after July 2011.  As there is the potential existence of additional VA clinical data, these must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient treatment records dating from June 2006 through December 2010 and from August 2011 through the present should be requested and associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Retrieve VA outpatient records dating from June 2006 through December 2010 and from August 2011 through the present and associate with the claims folder.  All attempts to request the records should be documented.

2.  Thereafter, schedule the Veteran for an examination by a physician who is a specialist in genitourinary diseases to determine whether Peyronie's disease is related to service-connected residuals of radical prostatectomy.  Access to Virtual VA/VBMS must be made available to the examiner.  The clinical findings must be reported in detail.  Following examination and review of the evidence, the examiner must specifically opine a) whether it is at least as likely as not, i.e., is there a 50/50 probability or better that Peyronie's disease is proximately due to or the result of service-connected residuals of radical prostatectomy with erectile dysfunction?  If not, b) the examiner must opine whether it is at least as likely as not Peyronie's disease has been aggravated (permanently or chronically worsened) to any degree by residuals of radical prostatectomy with erectile dysfunction.  The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the extent of the service-connected PTSD with adjustment disorder.  Access to Virtual VA/VBMS must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the degree of symptomatology attributable to PTSD with adjustment disorder.  The report of the examination should contain a detailed account of all psychiatric clinical manifestations in a detailed narrative report.  

4.  The RO must ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


